       Case 2:16-cv-00050-WJ-GJF Document 233 Filed 03/27/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

MARISELA AGUILAR, et al.,

       Plaintiffs,

v.                                                                          Civ. No. 16-50 WJ/GJF

MANAGEMENT & TRAINING
CORPORATION, doing business as MTC,

       Defendant.

                                    ORDER STAYING CASE

       THIS MATTER is before the Court pursuant to its discussion with the parties regarding

their settlement efforts. See ECF 232 (Clerk’s Minutes). At the conclusion of this discussions,

the Court stated that would STAY the case for 60 days in order to allow the parties additional time

to work towards as a settlement. Id.

       IT IS THEREFORE ORDERED that the above-captioned cause is STAYED in all

respects through May 25, 2020.

       IT IS FURTHER ORDERED that Plaintiffs shall, no later than April 10, 2020, provide

Defendant an updated damages model with supporting documentation. Defendant shall, no later

than May 11, 2020, respond with (1) an explanation of its objections, if any, to Plaintiffs’ updated

damages model, (2) its own damages model with supporting documentation, and (3) a

counteroffer. The Court also expects that, during this stay, the parties will have agreed on a private

mediator and the scheduling of the mediation.

       IT IS FINALLY ORDERED that a telephonic status conference is set for May 26, 2020,

at 1:30 p.m. The parties shall call the Court's conference line at (888) 363-4735 and use code

9873158 to connect to the proceedings.
Case 2:16-cv-00050-WJ-GJF Document 233 Filed 03/27/20 Page 2 of 2



SO ORDERED.




                             ________________________________________
                             THE HONORABLE GREGORY J. FOURATT
                             UNITED STATES MAGISTRATE JUDGE




                                2
